[Cite as Washington Cty. Bd. of Dev. Disabilities v. United Re AG, 2012-Ohio-3338.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                   WASHINGTON COUNTY


Washington County Board of            :
Developmental Disabilities,           :
                                      :
      Plaintiff-Appellee,             :
                                      :          Case No. 11CA23
      v.                              :
                                      :          DECISION AND
United Re AG., et al.,                :          JUDGMENT ENTRY
                                      :
      Defendants-Appellants.          :          Filed: July 19, 2012
______________________________________________________________________

                                            APPEARANCES:

George J. Cosenza, Parkersburg, West Virginia, for Appellant Hugh Scott.

Ethan Vessels, FIELDS, DEHMLOW & VESSELS, Marietta, Ohio, for Appellee.
______________________________________________________________________

Kline, J.:

        {¶1}     Hugh Scott appeals the judgment of the Washington County Court of

Common Pleas. The trial court found Scott liable to the Washington County Board of

Developmental Disabilities (hereinafter the “Board”) for compensatory and punitive

damages as well as attorney fees. Scott contends that the trial court erred when it

disregarded the corporate form of defendant United Re AG (hereinafter “United”) and

found Scott personally liable to the Board.

        {¶2}     Several claims in this case remain pending, and the trial court did not

issue a judgment entry that satisfies the requirements of Civ.R. 54(B). As a result, there

is no final appealable order, and we lack jurisdiction to consider the merits of Scott’s

appeal. Accordingly, we dismiss this appeal.
Washington App. No. 11CA23                                                           2


                                              I.

       {¶3}   The Board is a state agency with 65 employees, and it provides a health

plan for its employees. In 2005, the Board decided to use a partially self-funded health

insurance plan that called for the Board to acquire a re-insurance or “stop loss” policy.

Employee Benefit Services of Ohio (hereinafter “Benefit Services”) provided third party

administrative services to the Board. Benefit Services processed the Board’s claims

and billings. Benefit Services also provided the Board a quote from United for a re-

insurance policy. Based on the quote from Benefit Services, the Board enlisted with

United.

       {¶4}   The Board submitted a claim to United for over $200,000. After United

failed to respond to the Board’s demands for payment, the Board filed suit against

multiple parties.

       {¶5}   The Board sued United and Benefit Services. The Board also sued Scott

claiming that Scott was personally liable for the Board’s claims against United. Scott is

an attorney in Texas, and Scott has served as United’s general counsel, president, and

owner. (The Board also filed suit against other entities not relevant to this appeal.)

       {¶6}   Benefit Services filed cross-claims against United and Scott. (Benefit

Services filed suit against other entities not relevant to this appeal). United filed a

cross-claim against Benefit Services. On March 25, 2011, Benefit Services voluntarily

dismissed its cross-claims against United and Scott. Additionally, on March 30, 2011,

Benefit Services filed a Notice of Automatic Stay with the trial court indicating that

Benefit Services had filed for bankruptcy. The trial court stayed the proceedings against
Washington App. No. 11CA23                                                           3


Benefit Services. Thus, both the Board’s and United’s claims against Benefit Services

remained pending at the time of trial.

       {¶7}   Prior to trial, United admitted that it was liable to the Board for

$200,496.44. The parties conducted a bench trial solely on the issue of whether Scott

could be held personally liable for the Board’s claims against United. The trial court

found in favor of the Board and against Scott. On August 5, 2011, the trial court issued

a judgment entry in favor of the Board against both United and Scott for compensatory

and punitive damages. And on September 14, 2011, the trial court issued a judgment

entry in favor of the Board against both United and Scott for attorney’s fees.

       {¶8}   Scott appeals and asserts the following assignment of error: “THE TRIAL

COURT ERRED WHEN IT GRANTED JUDGMENT FOR COMPENSATORY AND

PUNITIVE DAMAGES AGAINST THE DEFENDANT, HUGH SCOTT, ON THE

ASSERTION THAT THE DEFENDANT HUGH SCOTT WAS AN OFFICER OF UNITED

RE AG AND OPERATED SAID COMPANY AS ITS ALTER-EGO OR OPERATED THE

DEFENDANTS UNITED RE AND VADO IN SUCH A MANNER AS TO PERPETUATE

A FRAUD AGAINST THE PLAINTIFF CREATING UNJUST AND INEQUITABLE

CONSEQUENCES.”

                                              II.

       {¶9}   We must address our jurisdiction before we address the merits of Scott’s

arguments. “Ohio law provides that appellate courts have jurisdiction to review the final

orders or judgments of inferior courts in their district.” Caplinger v. Raines, 4th Dist. No.

02CA2683, 2003-Ohio-2586, ¶ 2, citing Ohio Constitution, Article IV, Section (3)(B)(2);

R.C. 2505.02. “If an order is not final and appealable, then we have no jurisdiction to
Washington App. No. 11CA23                                                           4


review the matter.” Saunders v. Grim, 4th Dist. App. Nos. 08CA668 and 08CA669,

2009-Ohio-1900, ¶ 5. “In the event that this jurisdictional issue is not raised by the

parties involved with the appeal, then the appellate court must raise it sua sponte.”

Caplinger at ¶ 2, citing Chef Italiano Corp. v. Kent State Univ., 44 Ohio St. 3d 86, 541
N.E.2d 64 (1989), syllabus.

{¶1}        “An order of a court is a final, appealable order only if the requirements of

both Civ.R. 54(B), if applicable, and R.C. 2505.02 are met.” Chef Italiano, syllabus.

               When more than one claim for relief is presented in an action

               whether as a claim, counterclaim, cross-claim, or third-party

               claim, and whether arising out of the same or separate

               transactions, or when multiple parties are involved, the court

               may enter final judgment as to one or more but fewer than all

               of the claims or parties only upon an express determination

               that there is no just reason for delay. Civ.R. 54(B)

Therefore, “[a]n order which adjudicates one or more but fewer than all the claims

presented in an action also must meet the requirements of Civ.R. 54(B) in order to be

final and appealable.” Oakley v. Citizens Bank of Logan, 4th Dist. No. 04CA25, 2004-

Ohio-6824, ¶ 9, citing Noble v. Colwell, 44 Ohio St. 3d 92, 540 N.E.2d 1381 (1989),

syllabus.

{¶2}        We discussed Civ.R. 54(B) in Bumgarner v. Bumgarner, 4th Dist. No.

08CA21, 2009-Ohio-3490.

               Civ.R. 54(B) is intended “to strike a reasonable balance

               between the policy against piecemeal appeals and the
Washington App. No. 11CA23                                                          5


              possible injustice sometimes created by the delay of

              appeals.” [Bell Drilling & Producing Co. v. Kilbarger Constr.,

              Inc., 4th Dist. No. 96CA23, 1997 WL 361025, *3 (June 26,

              1997).] “* * * Civ.R. 54(B) certification demonstrates that the

              trial court has determined that an order, albeit interlocutory,

              should be immediately appealable, in order to further the

              efficient administration of justice and to avoid piecemeal

              litigation or injustice attributable to delayed appeals.”

              Sullivan v. Anderson Twp., [122 Ohio St. 3d 83, 2009-Ohio-

              1971, 909 N.E.2d 88,] ¶ 11. (Omission sic.)

Bumgarner at ¶ 5.

       {¶10} As stated, multiple parties filed multiple claims in this case. Many of the

claims have been resolved. But, after Benefit Services filed its Notice of Automatic

Stay, the trial court stayed the proceedings against Benefit Services. Consequently, the

record indicates that both the Board’s claims and United’s claims against Benefit

Services remain pending.

       {¶11} At trial, the parties litigated only the Board’s claim to disregard United’s

corporate form and hold Scott personally liable for the Board’s claims against United.

The trial court found in favor of the Board. On August 5, 2011, the trial court issued a

judgment entry in favor of the Board against both United and Scott for compensatory

and punitive damages. And on September 14, 2011, the trial court issued a judgment

entry in favor of the Board against both United and Scott for attorney’s fees.
Washington App. No. 11CA23                                                          6


       {¶12} Neither the August 5, 2011 entry nor the September 14, 2011 entry

contains a certification under Civ.R. 54(B) indicating that there is no just reason for

delay. Thus, the Board’s and United’s claims against Benefit Services remain pending,

and the trial court’s entries do not meet the requirements of Civ.R. 54(B).

Consequently, there is no final appealable order, and we lack jurisdiction to consider the

merits of this appeal. See Mittman v. Leshner, 10th Dist. No. 08AP-356, 2008-Ohio-

6425, ¶¶ 3, 8 (finding no final appealable order where claims against a party remained

pending after bankruptcy stay and where the trial court’s order did not satisfy Civ.R.

54(B)).

       {¶13} Accordingly, because there is no final appealable order, we must dismiss

this appeal for lack of jurisdiction.

                                                                    APPEAL DISMISSED.
Washington App. No. 11CA23                                                        7


                                  JUDGMENT ENTRY

       It is ordered that the APPEAL BE DISMISSED. Appellant shall pay the costs
herein taxed.

       The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the
Washington County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure. Exceptions.

Harsha, J. and McFarland, J.: Concur in Judgment and Opinion.


                                  For the Court


                                  BY:_____________________________
                                     Roger L. Kline, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.